Case 5:19-cv-02362-AB-SHK Document 12 Filed 01/13/20 Page 1 of 2 Page ID #:44




   1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   2
       MANNING LAW, APC
       20062 SW Birch Street, Suite 200
   3   Newport Beach, CA 92660
   4
       Office: (949) 200-8755
       Fax: (866) 843-8308
   5   ADAPracticeGroup@manninglawoffice.com
   6
       Attorneys for Plaintiff JAMES RUTHERFORD
   7

   8                      UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
         JAMES RUTHERFORD, an                  Case No.: 5:19-cv-02362-AB-SHK
  11     individual,
  12                                           Hon. Andre Birotte Jr.
         Plaintiff,
  13                                           NOTICE OF SETTLEMENT
  14     v.
                                               Complaint Filed: December 9, 2019
  15     GOLDEN CHICKEN, LLC, a                Trial Date: None Set
  16     California limited liability
         company; and DOES 1-10,
  17     inclusive,
  18
         Defendants.
  19
  20

  21

  22

  23

  24

  25

  26
  27

  28

                                  NOTICE OF SETTLEMENT
                                            1
Case 5:19-cv-02362-AB-SHK Document 12 Filed 01/13/20 Page 2 of 2 Page ID #:45




   1         Please take notice that Plaintiff, JAMES RUTHERFORD and Defendant,
   2   GOLDEN CHICKEN, LLC by and through their counsel of record, have reached a
   3   settlement and are presently drafting, finalizing, and executing the formal
   4   settlement documents. The appropriate motions and/or stipulation of dismissal will
   5   be promptly filed upon execution of a final settlement agreement.
   6

   7                             CERTIFICATE OF SERVICE
   8         I certify that on January 13, 2020 , I electronically filed the foregoing
   9   document with the Clerk of the Court using CM/ECF. I also certify that the
  10   foregoing document is being served this day on counsel of record in this action via
  11   email transmission and via transmission of Electronic Filing generated by
  12   CM/ECF.
  13                                                 Respectfully submitted,
  14

  15   Dated: January 13, 2020                       MANNING LAW, APC

  16

  17

  18                                          By:    /s/ Joseph R. Manning, Jr., Esq.
                                                    Joseph R. Manning, Jr. Esq.
  19                                                 Attorneys for Plaintiff,
  20                                                 JAMES RUTHERFORD

  21

  22

  23

  24

  25

  26
  27

  28

                                    NOTICE OF SETTLEMENT
                                              2
